Citation Nr: 9905186	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-20 634 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for intra-articular 
comminuted fracture and nonunion of the olecranon and ulna of 
the right elbow, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from August 1985 to September 
1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1995 rating decision of the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, granted 
service connection for intra-articular comminuted fracture 
and nonunion of the olecranon and ulna of the right elbow and 
assigned a 10 percent disability evaluation.  The veteran 
appeared before a Member of the Board at a hearing at the RO 
in December 1998. 

REMAND

At his December 1998 hearing before a Member of the Board, 
the veteran contend that his right elbow disability is much 
worse than currently evaluated.  The veteran also reported 
that he has received treatment at the Los Angeles VA 
Outpatient clinic.  Records pertaining to such treatment are 
not present in the claims file.  The United States Court of 
Veterans Appeals (Court) has held that the VA should obtain 
all relevant VA treatment records, which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990). 

The veteran also testified that he was did not report for the 
scheduled March 1998 VA examination because he was out of 
town and did not receive the notice until after the 
examination date.  The veteran indicated that he was willing 
to appear for another VA examination.  The Board notes that 
the most recent VA examination of record was performed in 
December 1994.  The Court has held that the VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that relevant 
copies of VA clinical documentation 
pertaining to treatment of the veteran 
at the Los Angeles VA outpatient clinic 
be forwarded for incorporation in the 
record.

2.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his intra-articular comminuted 
fracture and nonunion of the olecranon 
and ulna of the right elbow.  All 
indicated tests and studies should be 
accomplished and the findings should be 
reported in detail.  The examiner should 
identify all affected muscle groups and 
associated functional impairment 
attributable to the veteran's 
service-connected right elbow disability. 
The claims folder should be made 
available to the examiner prior to the 
examination.  The examination report 
should reflect that such a review was 
conducted.  

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
RO has duties.  Pursuant to 38 C.F.R. 
§ 3.655 (1997), when the claimant without 
good cause fails to report for 
examination, his claim for increased 
compensation will be denied.  However, 
the Secretary must show a lack of good 
cause for failing to report.  Further, 
the VA has a duty to fully inform the 
veteran of the consequences of the 
failure to undergo the scheduled 
examination.  Reference was made the 
M21-1, Part IV, paragraph 28.09(b) (3).  
The RO must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  

4.  The RO should then readjudicate the 
veteran's claim for increased disability 
evaluation for his right elbow 
disability with express consideration of 
the applicability of 38 C.F.R. §§ 4.10, 
4.40 (1998) and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

If the benefit sought on appeal remains denied, the veteran 
should be furnished a supplemental statement of the case and 
given the opportunity to respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 4 -


